EXHIBIT 10.1

Schedule to Notes in Form of Employment Agreement


Note 1
(Name)


Note 2
(Title)



Note 3 (Salary)

Dennis Eidson

President and Chief
Executive Officer

$600,000

David M. Staples

Executive Vice President
and Chief Financial
Officer

$400,000

Theodore Adornato

Executive Vice
President, Retail
Operations

$302,000

Alex J. DeYonker

Executive Vice
President, General
Counsel and Secretary

$345,000



EMPLOYMENT AGREEMENT


                    THIS EMPLOYMENT AGREEMENT (the "Agreement") is made by
SPARTAN STORES, INC., a Michigan corporation (the "Company"), and _______[NOTE
1]___________ ("Executive"). The parties agree as follows:

          1.          Effective Date and Term. This Agreement will take effect
as of December 19, 2008 ("Effective Date"), and will remain in effect during
Executive's employment with the Company and thereafter as to those provisions
that expressly state that they will remain in effect after termination of
Executive's employment.

          2.          Employment. Executive will serve as the Company's
_____[NOTE 2]_______, [for all officers except the Chief Executive Officer: "or
in such other positions as an officer of Spartan Stores, Inc. ("Officer")"] and
such additional positions with the Company or an Affiliate as may be assigned by
the Company (the "Employment"). Executive will perform the duties assigned from
time to time to Executive's position. The Employment will be full time and
Executive's entire business time and efforts will be devoted to the Employment,
except as otherwise provided by written Company policy. Executive agrees to
comply with Company policies, including but not limited to any applicable
Company policy requiring Executive to own shares of common stock in the Company.
As used in this Agreement, the term "Affiliate" includes any organization
controlling, controlled by or under common control with the Company.


--------------------------------------------------------------------------------




          3.          Term of Employment. The term of the Employment will be
indefinite and will continue until terminated pursuant to this Agreement.

          4.          Compensation. Executive will be compensated during the
Employment as follows:

          (a)          Salary. The Executive's salary as of the Effective Date
is $__[NOTE 3]______ per year (or a pro-rated weekly amount for any partial
year), subject to normal payroll deductions and payable in accordance with the
Company's normal payroll practices. Executive's salary will be reviewed annually
by the Company and subject to the limitations in Section 5(b)(i) may be adjusted
to reflect Company determinations of Executive's performance, Company
performance, or business or economic conditions.

          (b)          Bonus. Executive will be eligible to participate in any
bonus programs designated by the Company from time to time for ["Officers
occupying positions at the same level as Executive's position" or, in the case
of the Chief Executive Officer, "senior executive Officers"] in accordance with
the terms of such programs, which are subject to change from time to time in the
Company's discretion.

          (c)          Benefits. Executive will be eligible to participate in
fringe benefit programs covering the Company's salaried employees as a group,
and in any programs applicable under Company policy to ["Officers occupying
positions at the same level as Executive's position" or, in the case of the
Chief Executive Officer, "senior executive Officers"]. The terms of applicable
insurance policies and benefit plans in effect from time to time will govern
with regard to specific issues of coverage and benefit eligibility. All benefit
programs are subject to change from time to time in the Company's discretion.

          (d)          Business Expenses. The Company will reimburse Executive
for reasonable ordinary and necessary business expenses that are specifically
authorized or authorized by Company policy, subject to Executive's prompt
submission of proper documentation for tax and accounting purposes. Such
expenses shall be reimbursed within thirty (30) days after Executive requests
reimbursement, but in no event later than two and one-half (2 ½) months after
the end of the year in which the expense is incurred.

          5.          Termination of Employment.

          (a)          Termination Without Severance Pay. Executive shall not be
entitled to any further compensation from the Company or any Affiliate after
termination of the Employment as permitted by this Section 5(a), except (A)
unpaid salary installments through the end of the week in which the Employment
terminates, and (B) any vested benefits accrued before the termination of
Employment under the terms of any written Company policy or benefit program.

          i.          Death. The Employment will terminate automatically upon
Executive's death.


- 2 -

--------------------------------------------------------------------------------




          ii.          Disability. If Executive is unable to perform Executive's
duties under this Agreement due to physical or mental disability for a
continuous period of one hundred eighty (180) days or longer and Executive is
eligible for benefits under the Company's long-term disability insurance policy
("long-term disability benefits"), the Company may terminate the Employment
under this Section 5(a)(ii). If the Company terminates the Employment as the
result of Executive's inability to perform Executive's duties for less than one
hundred eighty (180) days due to a disability, the termination of Employment
will be deemed to be pursuant to Section 5(b)(ii) below.

          iii.          Termination by Company for Cause. The Company may
terminate the Employment for "Cause," defined as Executive's: (A) breach of any
provision of Sections 7, 8, or 9 of this Agreement; (B) willful continued
failure to perform or willful poor performance of duties (other than due to
disability) after warning and reasonable opportunity to meet reasonable required
performance standards; (C) gross negligence causing or placing the Company at
risk of significant damage or harm; (D) misappropriation of or intentional
damage to Company property; (E) conviction of a felony (other than negligent
vehicular homicide); or (F) intentional act or omission that Executive knows or
should know is significantly detrimental to the interests of the Company.

If the Company becomes aware after termination of the Employment other than for
Cause that Executive engaged before the termination of Employment in willful
misconduct constituting Cause, the Company may recharacterize Executive's
termination as having been for Cause.

          iv.          Discretionary Termination by Executive. Executive may
terminate the Employment at will, with at least thirty (30) days advance written
notice. If Executive gives such notice of termination, the Company may (but need
not) relieve Executive of some or all of Executive's responsibilities for part
or all of such notice period, provided that Executive's pay and benefits are
continued for the lesser of thirty (30) days or the remaining period of the
Employment.

          (b)          Termination With Severance Pay. Executive shall not be
entitled to any further compensation from the Company or any Affiliate after
termination of the Employment as permitted by this Section 5(b), except (A)
unpaid salary installments through the end of the week in which the Employment
terminates, (B) any vested benefits accrued before the termination of Employment
under the terms of any written Company policy or benefit program, and (C) any
Severance Pay to which Executive is entitled under this Section 5(b).

          i.          Termination by Executive for Good Reason. Executive may
terminate the Employment for "Good Reason" if and only if the Company materially
breaches the Company's obligations to Executive under this Agreement, or
materially reduces Executive's salary other than an economic or



- 3 -

--------------------------------------------------------------------------------


business motivated reduction accompanied by proportionate reductions in the
salaries of all other Officers. Executive may not resign for Good Reason unless
(A) Executive notifies the Company's ["Chief Executive Officer" or, in the case
of the Chief Executive Officer terminating Employment, the "Secretary"] in
writing, within thirty (30) days after the act or omission in question,
asserting that the act or omission in question constitutes Good Reason and
explaining why, (B) the Company fails, within thirty (30) days after the
notification, to take all reasonable steps to cure the breach, and (C) Executive
resigns by written notice within thirty (30) days after expiration of the thirty
(30) day period under Section 5(b)(i)(B). If Executive terminates the Employment
for Good Reason, Executive will be entitled to Severance Pay as provided in and
subject to Section 6. Executive's failure to object to a material breach as
provided above will not waive Executive's right to resign with Good Reason after
following the above procedure with regard to any subsequent material breach.

          ii.          Discretionary Termination by Company. The Company may
terminate the Employment at will, but if the Company does so Executive will be
entitled to Severance Pay as provided in and subject to Section 6. Any
termination of Executive's Employment by the Company under Section 5(a) that is
found not to meet the standards of such Section will be considered to have been
a termination under Section 5(b)(ii).

          6.          Severance Pay. The Company will pay and provide Executive
with the payments and benefit continuation provided in this Section 6
("Severance Pay") upon Executive's "separation from service" as that term is
defined by Section 409A of the Internal Revenue Code (the "Code"), if
Executive's Employment is terminated as provided in Section 5(b) and the
Executive contemporaneously or subsequently experiences a separation from
service.

          (a)          Amount and Duration of Severance Pay. Subject to the
other provisions of this Section, Severance Pay will consist of:

          i.          Cash Payment. A lump sum cash payment equal to fifty-two
(52) weeks of Executive's salary as of the date on which Executive's separation
from service occurs, payable as provided in Section 6(b), except that if the
separation from service occurs during 2008 payment will be made by (A)
continuing Executive's then-current salary installments (in accordance with the
Company's normal pay practice) through December 31, 2008, and (B) payment to
Executive as provided in Section 6(b) of a lump sum cash payment in an amount
equal to the difference between fifty-two (52) weeks of Executive's salary and
the amount of salary continuation paid under (A). The lump sum cash payment will
be considered wages allocated equally to each of the weeks covered by the
payment for purposes of any applicable unemployment compensation or workers
compensation laws, and any applicable disability insurance program, but will not
be considered to extend Executive's employment beyond the date of Executive's
separation from service under any Company qualified retirement plan or other
Company benefit plan or program.


- 4 -

--------------------------------------------------------------------------------




          ii.          Health Coverage Reimbursement. Reimbursement to Executive
by the Company of the COBRA continuation coverage premiums incurred and paid by
Executive to continue Executive's then current employee and dependent health,
dental, and prescription drug coverage for fifty-two (52) weeks after the date
of termination of the Employment, provided that (A) Executive elects and remains
eligible for COBRA continuation coverage, (B) Executive continues to pay the
normal employee contribution for such coverage, and (C) that the Company's
obligation to provide coverage will end if Executive becomes eligible for
comparable coverage from a new employer. Reimbursement for each monthly premium
paid by Executive will be made not later than thirty (30) days after Executive
requests reimbursement, but in no event later than the end of the second year
after that in which the Executive's separation from service occurs.

          iii.          Outplacement Assistance. Up to $10,000 of outplacement
assistance from an outplacement assistance firm selected by Executive and
approved by the Company (whose approval shall not be unreasonably withheld). All
costs under this Section 6(a)(iii) must be incurred during the period beginning
with the date of Executive's separation from service and ending not later than
the last day of the year following that in which the Executive's separation from
service occurs, and will be paid not later than sixty (60) days after the
expense is incurred and billed to the Company.

          (b)          Payment Terms. Any salary continuation payments for 2008
under Section 6(a)(i) will be made on the Company's normal pay date for each
payment. The lump sum cash payment under Section 6(a)(i) will be made on the
Company's first normal pay date after the release provided for in Section
6(c)(iii) becomes effective and after any 2008 salary continuation payments have
been made, or earlier if required by this Section 6(b). In any event, no
payments will be made under this Section until the Company's first regular pay
date after Executive has signed the release provided for in Section 6(c)(iii)
and any revocation period provided for in the release has expired. In no event
will the latest date for (A) signing of the release, and (B) expiration of any
revocation period in the release, and (C) the completion of payments under
Section 6(a)(i), be deferred beyond the fifteenth (15th) day of the third (3rd)
month after the end of the year in which the Executive's separation from service
occurs.

Example: If Executive were terminated on November 1, 2008, salary continuation
payments would be made for the balance of 2008, and the balance of fifty-two
(52) weeks salary would be paid on the first payroll date in 2009, provided that
no payments would be made until the release is signed and becomes effective, and
provided further that all payments must be made at latest by March 15, 2009.

The Executive will receive the payments called for by Section 6(a)(i)
notwithstanding any other earnings that Executive may have, and subject to
offset only as provided in Section 6(d). If Executive dies before all payments
under Section 6(a) have been made, any 2008 salary continuation under Section
6(a)(i) will continue for the remainder of 2008 and such payments and any lump
sum cash payment will be paid to Executive's designated beneficiary (or
Executive's estate if Executive fails to designate a



- 5 -

--------------------------------------------------------------------------------


beneficiary), and health coverage continuation under Section 6(a)(ii) will
continue for Executive's eligible dependants for the remainder of the fifty-two
(52) week period subject to the conditions in Sections 6(a)(ii)(A) and (B). If
Executive becomes eligible for long-term disability benefits, no further
payments will be made under Section 6(a)(i) after the date that Executive is
eligible to begin receiving such disability benefits.

          (c)          Conditions to Severance Pay. To be eligible for Severance
Pay, Executive must meet the following conditions: (i) Executive must comply
with Executive's obligations under this Agreement that continue after
termination of the Employment; (ii) Executive must not claim unemployment
compensation for any week for which Executive receives payment under Section
6(a)(i) above; (iii) Executive must promptly sign and continue to honor a
release, in form acceptable to the Company, of any and all claims arising out of
or relating to Executive's Employment or its termination and that Executive
might otherwise have against the Company, the Company's Affiliates, any of their
officers, directors, employees and agents, provided that the release will not
waive Executive's right to any payments due under this Section or Section 5, or
any right of Executive to liability insurance coverage under any liability
insurance policy or to indemnification under the Company's Articles of
Incorporation or Bylaws or any written indemnification agreement; (iv) Executive
must reaffirm in writing upon request by Company Executive's obligations under
Sections 7, 8 and 9 of this Agreement; (v) Executive must resign upon written
request by Company from all positions with or representing the Company or any
Affiliate, including but not limited to membership on boards of directors; and
(vi) Executive must provide the Company for a period of ninety (90) days after
the Employment termination date with consulting services regarding matters
within the scope of Executive's former duties, upon request by ["the Company's
Chief Executive Officer" or, in the case of the Chief Executive Officer, "the
Company"]; Executive will only be required to provide those services by
telephone at Executive's reasonable convenience and without substantial
interference with Executive's other activities or commitments.

          (d)          Offsets to Severance Pay. The Severance Pay due to
Executive under Section 6(a)(i) will be reduced (but not below 0) by: (i) any
disability benefits to which Executive will be entitled for any portion of the
fifty-two (52) week period covered by Section 6(a)(i) under any disability
insurance policy or program of the Company or any Affiliate (including but not
limited to worker's disability compensation); (ii) any severance pay payable to
Executive under any other agreement or Company policy; (iii) any payment due to
Executive under the Federal Worker Adjustment and Retraining Notification Act or
any comparable state statute or local ordinance; and (iv) any amount owing by
Executive to the Company that the Company is legally entitled to set off against
the Severance Pay under applicable law.

          7.          Loyalty and Confidentiality; Certain Property and
Information.

          (a)          Loyalty and Confidentiality. Executive will be loyal to
the Company during the Employment and will forever hold in strictest confidence,
and not use or disclose, any information regarding techniques, processes,
developmental or



- 6 -

--------------------------------------------------------------------------------


experimental work, trade secrets, customer or prospect names or information, or
proprietary or confidential information relating to the current or planned
products, services, sales, pricing, costs, employees or business of the Company
or any Affiliate, except as disclosure or use may be required in connection with
Executive's work for the Company or any Affiliate or as may be compelled
pursuant to court order or subpoena. Executive will also keep the terms of this
Agreement confidential. The Executive's commitment not to use or disclose
information does not apply to information that becomes publicly known without
any breach of this Agreement by Executive.

          (b)          Certain Property and Information. Upon termination of the
Employment, Executive will deliver to the Company any and all property owned or
leased by the Company or any Affiliate and any and all materials and information
(in whatever form) relating to the business of the Company or any Affiliate,
including without limitation all customer lists and information, financial
information, business notes, business plans, documents, keys, credit cards and
other Company-provided equipment. All Company property will be returned promptly
and in good condition except for normal wear.

Executive's commitments in this Section will continue in effect after
termination of the Employment. The parties agree that any breach of Executive's
covenants in this Section would cause the Company irreparable harm, and that
injunctive relief would be appropriate.

          8.          Ideas, Concepts, Inventions and Other Intellectual
Property. All business ideas and concepts and all inventions, improvements,
developments and other intellectual property made or conceived by Executive,
either solely or in collaboration with others, during the Employment, whether or
not during working hours, and relating to the business or any aspect of the
business of the Company or any Affiliate or to any business or product the
Company or any Affiliate is actively planning to enter or develop, shall become
and remain the exclusive property of the Company, and the Company's successors
and assigns. Executive shall disclose promptly in writing to the Company all
such inventions, improvements, developments and other intellectual property, and
will cooperate in confirming, protecting, and obtaining legal protection of the
Company's ownership rights. Executive's commitments in this Section will
continue in effect after termination of the Employment as to ideas, concepts,
inventions, improvements and developments and other intellectual property made
or conceived in whole or in part before the date the Employment terminates. The
parties agree that any breach of Executive's covenants in this Section would
cause the Company irreparable harm, and that injunctive relief would be
appropriate.

Executive represents and warrants that there are no ideas, concepts, inventions,
improvements, developments or other intellectual property that Executive
invented or conceived before becoming employed by the Company to which
Executive, or any assignee of Executive, now claims title, and that would be
covered by this Section if made or conceived by Employee during the Employment.

          9.          Covenant Not to Compete.


- 7 -

--------------------------------------------------------------------------------




          (a)          Executive's Commitments. During the Employment Executive
will not do or prepare to do, and for twelve (12) months after any termination
of the Employment Executive will not do, any of the following:

          i.          directly or indirectly compete with the Company or any
Affiliate; or

          ii.          be employed by, perform services for, advise or assist,
own any interest in or loan or otherwise provide funds to, any other business
that is engaged (or seeking Executive's services with a view to becoming
engaged) in any Competitive Business (as defined below); or

          iii.          solicit or suggest, or provide assistance to anyone else
seeking to solicit or suggest, that any person having or contemplating a Covered
Relationship (as defined below) with the Company or an Affiliate refrain from
entering into or terminate the Covered Relationship, or enter into any similar
relationship with anyone else instead of the Company or the Affiliate.

This Section 9 does not prohibit Executive from owning not more than two percent
(2%) of any class of securities of a publicly traded entity, provided that
Executive does not engage in other activity prohibited by this Section 9.

Executive's commitments in this Section will continue in effect after
termination of the Employment for the twelve (12) month period set forth above.
The parties agree that any breach of Executive's commitments in this Section
would cause the Company irreparable harm, and that injunctive relief would be
appropriate.

          (b)          Definitions. As used in this Section 9:

          i.          "Competitive Business" means a business that

          (A)          owns, or

          (B)          operates, or

          (C)          sells or supplies products similar to or that substitute
for products supplied by the Company to,

any Covered Operation (as defined below) that is located in any state of the
United States in which the Company owns, operates, sells or supplies products
to, any Covered Operation; and

          ii.          "Covered Operation" means any grocery store, grocery
superstore, mass merchandiser, wholesale club, supermarket, limited assortment
store, convenience store, drug store, pharmacy or any other store that offers
grocery or food products separate or in combination with pharmaceutical



- 8 -

--------------------------------------------------------------------------------


products, general merchandise or other nonfood products, or any grocery or
convenience store product distribution facility; and

          iii.          "Covered Relationship" means a customer relationship, a
vendor relationship, an employment relationship, or any other contractual or
independent contractor relationship.

          10.          Amendment and Waiver. No provisions of this Agreement may
be amended, modified, waived or discharged unless the waiver, modification, or
discharge is authorized by the Company's Board of Directors, or a committee of
the Board of Directors, and is agreed to in a writing signed by Executive and by
the Chief Executive Officer [in the case of the Chief Executive Officer, "an
authorized Officer"] of the Company. No waiver by either party at any time of
any breach or non-performance of this Agreement by the other party shall be
deemed a waiver of any prior or subsequent breach or non-performance.

          11.          Severability. The invalidity or unenforceability of any
provision of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect. If a court of competent jurisdiction ever determines that any provision
of this Agreement (including, but not limited to, all or any part of the
non-competition covenant in this Agreement) is unenforceable as written, the
parties intend that the provision shall be deemed narrowed or revised in that
jurisdiction (as to geographic scope, duration, or any other matter) to the
extent necessary to allow enforcement of the provision. The revision shall
thereafter govern in that jurisdiction, subject only to any allowable appeals of
that court decision.

          12.          Entire Agreement. No agreements or representations, oral
or otherwise, express or implied, with respect to Executive's Employment with
the Company or any of the subjects covered by this Agreement have been made by
either party that are not set forth expressly in this Agreement and the
Executive Severance Agreement between Executive and the Company ("Executive
Severance Agreement"), and this Agreement supersedes any pre-existing employment
agreements and any other agreements on the subjects covered by this Agreement,
except the Executive Severance Agreement.

          13.          Non-Contravention. Executive represents and warrants
that:

          (a)          No Restrictive Agreement. Executive is not a party to or
bound by any agreement that purports to prevent or restrict Executive from: (A)
engaging in the Employment that Executive has been offered by the Company; (B)
inducing any person to become an employee of the Company; (C) using any
information and expertise that Executive possesses (other than information
constituting a trade secret of another person under applicable law) for the
benefit of the Company; or (D) performing any obligation under this Agreement.

          (b)          No Abuse of Confidential Information or Trade Secrets.
Executive will not use in the course of Executive's Employment with the Company,
or disclose to the Company or its personnel, any information belonging to any
other person that is



- 9 -

--------------------------------------------------------------------------------


subject to any confidentiality agreement with or constitutes a trade secret of
another person.

          14.          Dispute Resolution.

          (a)          Arbitration. The Company and Executive agree that except
as provided in Section 14(b) the sole and exclusive method for resolving any
dispute between them arising out of or relating to this Agreement shall be
arbitration under the procedures set forth in this Section, except that nothing
in this Section prohibits a party from seeking preliminary or permanent judicial
injunctive relief, or from seeking judicial enforcement of the arbitration
award. The arbitrator shall be selected pursuant to the Rules for Commercial
Arbitration of the American Arbitration Association. The arbitrator shall hold a
hearing at which both parties may appear, with or without counsel, and present
evidence and argument. Pre-hearing discovery shall be allowed in the discretion
of and to the extent deemed appropriate by the arbitrator, and the arbitrator
shall have subpoena power. The procedural rules for an arbitration hearing under
this Section shall be the rules of the American Arbitration Association for
Commercial Arbitration hearings and any rules as the arbitrator may determine.
The hearing shall be completed within ninety (90) days after the arbitrator has
been selected and the arbitrator shall issue a written decision within sixty
(60) days after the close of the hearing. The hearing shall be held in Grand
Rapids, Michigan. The award of the arbitrator shall be final and binding and may
be enforced by and certified as a judgment of the Circuit Court for Kent County,
Michigan or any other court of competent jurisdiction. One-half of the fees and
expenses of the arbitrator shall be paid by the Company and one-half by
Executive. The attorney fees and expenses incurred by the parties shall be paid
by each party. Notwithstanding the foregoing, however, the Company will
reimburse the Executive for Executive's portion of the arbitrator's fees and
expenses, and the Executive's reasonable attorney fees and expenses incurred in
connection with the arbitration proceeding, if the Executive substantially
prevails in the arbitration proceeding or, if the Executive prevails in part,
then the Company will reimburse a proportionate part of such fees and expenses,
with such proportion to represent the approximate portion of such fees and
expenses relating to the issues on which the Executive prevailed. The decision
as to whether the Executive has substantially prevailed, or prevailed in part,
and on the amount to be reimbursed to the Executive under the standards in this
Section, will be made by the arbitrator. Reimbursement of attorney fees and
expenses called for by this Section must be made within sixty (60) days after
receipt by the Company of the arbitrator's award, but in no event after the last
day of the year following that in which the expense being reimbursed was
incurred.

          (b)          Section 14(a) shall be inapplicable to a dispute arising
out of or relating to Sections 7, 8 or 9 of this Agreement.

          15.          Assignability. This Agreement contemplates personal
services by Executive, and Executive may not transfer or assign Executive's
rights or obligations under this Agreement, except that Executive may designate
beneficiaries for Severance Pay in the event of Executive's death, and may
designate beneficiaries for benefits as allowed by the Company's benefit
programs. This Agreement may be assigned by the Company to any subsidiary or
parent

- 10 -

--------------------------------------------------------------------------------


corporation or a division of that corporation, but the Company shall remain
liable for any Severance Pay due under this Agreement and not paid by any
assignee. The Company is not required to assign this Agreement but if the
Agreement is assigned as provided above, Executive will be given notice and this
Agreement will continue in effect.

          16.          Notices. Notices to a party under this Agreement must be
personally delivered or sent by certified mail (return receipt requested) and
will be deemed given upon post office delivery or attempted delivery to the
recipient's last known address. Notices to the Company must be sent to the
attention of ["the Company's Chief Executive Officer" or, if the Chief Executive
Officer is giving notice, "the Company's Secretary"].

          17.          Governing Law. The validity, interpretation, and
construction of this Agreement are to be governed by Michigan laws, without
regard to choice of law rules. The parties agree that any judicial action
involving a dispute arising under this Agreement will be filed, heard and
decided in either Kent County Circuit Court or the U.S. District Court for the
Western District of Michigan. The parties agree that they will subject
themselves to the personal jurisdiction and venue of either court, regardless of
where Executive or the Company may be located at the time any action may be
commenced. The parties agree that Kent County is a mutually convenient forum and
that each of the parties conducts business in Kent County.

          18.          Counterparts. This Agreement may be signed in original or
by fax in counterparts, each of which shall be deemed an original, and together
the counterparts shall constitute one complete document.

          19.          Section 409A. This Agreement is intended to be exempt
from Section 409A of the Code partially as a short-term deferral as that term is
understood under Treasury Regulations Section 1.409A-1(b)(4) and partially as an
involuntary separation pay plan as that term is understood under Treasury
Regulation 1.409A-1(b)(9) and shall be interpreted and operated consistently
with those intentions. Notwithstanding any other provision to the contrary, the
total payments under this Agreement, other than the lump sum cash payment under
Section 6(a)(i), are limited to the 409A Limit to avoid the application of
Section 409A of the Code to this Agreement. "409A Limit" means the lesser of (1)
two times Executive's annualized compensation as determined under Section 409A
of the Code; or (2) two times the maximum amount that may be taken into account
under a qualified retirement plan under Section 401(a)(17) of the Code for the
year in which Executive experiences a separation from service ($460,000 for
2008, as adjusted for future years). If the benefits under this Agreement are
required to be limited by the Section 409A Limit, the first benefit to be
limited will be reimbursements otherwise called for by Section 14. If further
limitation is required, the remaining benefits under this Agreement,
disregarding the lump sum cash payment under Section 6(a)(i), shall be limited
pro rata until the benefits payable under the Agreement do not exceed the 409A
Limit.

          [The Agreements with Mr. Eidson and Mr. Staples only contain the
following additional provision, and subsequent sections are re-numbered
accordingly:


- 11 -

--------------------------------------------------------------------------------




                    Sarbanes-Oxley Act Compliance. If obligated to reimburse the
Company under Section 304(a) of the Sarbanes-Oxley Act of 2002, Executive will
promptly reimburse the Company for any profit, any bonus or other
incentive-based or equity-based compensation, or any other sums as required by
Section 304(a), within thirty (30) days of the earlier of becoming aware of such
obligation or receiving written notice of such obligation from the Company.]

          20.          Coordination of This Agreement With Executive Severance
Agreement.

          (a)          Circumstances Under Which Section 9 of This Agreement
Will Lapse. If there is a termination of Executive's Employment entitling
Executive to Severance Benefits under Section 3 of the Executive Severance
Agreement, then Section 9 of this Agreement ("Covenant Not to Compete") will
lapse and become void and of no further effect on the date of such termination
of Employment.

          (b)          Coordination of Severance Pay Under This Agreement and
Severance Benefits Under Executive Severance Agreement. If Executive receives
Severance Benefits under Section 3 of the Executive Severance Agreement,
Executive will not be entitled to Severance Pay under this Agreement. If
Executive becomes entitled to receive Severance Benefits under Section 3 of the
Executive Severance Agreement after receiving Severance Pay under this
Agreement, the amount of Severance Benefits to which Executive is entitled under
Section 3 of the Executive Severance Agreement will be reduced by the amount of
Severance Pay received by Executive under this Agreement.

The parties have signed this Employment Agreement as of the Effective Date in
Section 1.

SPARTAN STORES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

[Name of Executive]

Its:

 

 

"Executive"

 

"Company"

 

 






- 12 -

--------------------------------------------------------------------------------